        Case 1:20-cv-02101-RDM Document 1 Filed 07/31/20 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

PROTECTIVE LIFE INSURANCE
COMPANY,

                           Plaintiff,
                                               C.A. No. 20-cv-2101
              v.

 WELLS FARGO BANK, N.A., as
 securities intermediary,

                           Defendant.

                                   COMPLAINT

      Plaintiff, Protective Life Insurance Company (“Protective Life”), files and

asserts its Complaint against Defendant, Wells Fargo Bank, N.A., (“Wells Fargo”),

as securities intermediary, and in support thereof, alleges as follows:

                                        PARTIES

      1.     Protective Life is a life insurance company organized and existing

under the laws of Tennessee, with its principal place of business at 2801 US-280,

Birmingham, AL 35223. Protective Life is a citizen of the states of Alabama and

Tennessee.

      2.     Upon information and belief, Wells Fargo is a national banking

association with its principal place of business in Sioux Falls, South Dakota. Wells

Fargo is being named solely in its capacity as securities intermediary.
        Case 1:20-cv-02101-RDM Document 1 Filed 07/31/20 Page 2 of 12



                         JURISDICTION AND VENUE
      3.     This Court has subject-matter jurisdiction under 28 U.S.C. § 1332

because there is complete diversity of citizenship between Protective Life, a citizen

of Tennessee and Alabama, and Wells Fargo, a citizen of South Dakota, and because

the amount in controversy exceeds $75,000.

      4.     Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1)

because the defendant, for venue purposes, resides in the District of Columbia.

                     FACTS COMMON TO ALL CLAIMS
A.    The Application for and Issuance of a $2 Million Life Insurance Policy
      5.     As early as April 2005, Empire General Life Assurance Corporation

(“Empire Life”) began receiving inquiries regarding a potential $2 million life

insurance policy on the life of Nelson Deckelbaum.

      6.     On or about September 8, 2005, Empire Life received an “Application

for Life Insurance” (the “Application”) seeking to insure the life of Mr. Deckelbaum.

A copy of the Application is attached as Exhibit A.

      7.     The Application sought a $5 million life insurance policy, naming The

Nelson Deckelbaum 2005 Insurance Trust dated September 6, 2005 (the “Trust”) as

the “owner” and “beneficiary.” Id. at 1.

      8.     The Application disclosed Mr. Deckelbaum’s place of residence as

Washington, D.C. Id.



                                           2
         Case 1:20-cv-02101-RDM Document 1 Filed 07/31/20 Page 3 of 12




       9.      The Application identified the Trust as having a physical address at

1100 N. Market Street, Wilmington, DE 19890, and acting at the direction of a

Delaware trustee, Wilmington Trust Company, also physically located in Delaware.

Id. at 1, 4.

       10.     The Application represented that the Policy’s purpose was for Mr.

Deckelbaum’s “Estate Planning.” Id. at 6.

       11.     The Application was signed on September 6, 2005 in Wilmington,

Delaware by Michele C. Harra, an officer of Wilmington Trust Company, as trustee

of the Trust (the prospective owner); by the insured, Mr. Deckelbaum; and by two

insurance brokers, Alan Meltzer and Margaret Lyon. Id. at 6.

       12.     The Application declared that the statements and answers in the

Application were full, complete, and true to the best of the signatories’ knowledge

and belief. Id. at 4.

       13.     Thus, in completing the Application, the signatories knew that they

were required to provide truthful, accurate, and full responses to the questions

presented. Furthermore, they knew that Empire Life would rely upon the statements

recorded on the Application in determining whether to issue a policy with the face

amount requested, or whether to issue a policy at all.

       14.     Soon thereafter, the application was amended seeking a face amount of

$2 million. A copy of the Amendment is attached as Exhibit B.


                                          3
        Case 1:20-cv-02101-RDM Document 1 Filed 07/31/20 Page 4 of 12




      15.   In reliance upon the representations contained in the Application and

other documents and information submitted to Empire Life in connection with the

Application, Empire Life issued a policy with a $2 million death benefit (policy

number E00478564) (the “Policy”) with an issue date of September 26, 2005.

      16.   In January 2007, Empire Life merged into Protective Life. Under the

merger, Protective Life assumed Empire Life’s insurance policies.

      17.   On November 30, 2007, Protective Life received and processed an

ownership and beneficiary change request to change the owner and beneficiary of

the Policy to an entity known as CSSEL Bare Trust with Wells Fargo Delaware Trust

Company as trustee.

      18.   On or about February 12, 2008, Protective Life received and processed

another ownership and beneficiary change request to change the owner and

beneficiary of the Policy to an entity known as Life Settlement Funds Limited Trust

with Bank of New York as trustee.

      19.   On or about April 5, 2011, Protective Life received and processed

another ownership and beneficiary change request to change the owner and

beneficiary of the Policy to Wells Fargo Bank, N.A., as securities intermediary.

Wells Fargo is the record current owner and beneficiary of the Policy on behalf of

the Policy’s beneficial owner, whose identity is unknown to Protective Life.




                                         4
        Case 1:20-cv-02101-RDM Document 1 Filed 07/31/20 Page 5 of 12




      20.    Upon information and belief, Mr. Deckelbaum passed away on

December 27, 2019, and Wells Fargo subsequently submitted a claim for the Policy’s

death benefit on behalf of its unidentified investor principal.

B.    The Policy was Procured as Part of an Illegal Wagering Scheme to
      Gamble on the Life of Mr. Deckelbaum

      21.    Following receipt of notice of Mr. Deckelbaum’s death, Protective Life

commenced a review of the Policy and has determined, on information and belief,

that the Policy was at all times material hereto meant as an illegal wager on the life

of Mr. Deckelbaum. Protective Life has further determined, on information and

belief, that the Policy lacked an insurable interest prior to and at its inception and

that any appearance of insurable interest was superficial only and was in reality a

complete and total sham designed to conceal the true wagering nature of the

purported Policy.

      22.    Protective Life has further determined, upon information and belief,

that the Trust itself was an illegal sham created to give the false appearance of a valid

insurance trust established for valid “Estate Planning,” and thus to give the

superficial—but entirely false—appearance of a legitimate insurable interest.

      23.    Moreover, upon information and belief, the funds used to pay the

premiums on the Policy were provided—not by Mr. Decklebaum or his family—but

rather by a third party investor known as Coventry, a stranger originated life

insurance (“STOLI”) funder that used insureds during the relevant time periods as

                                           5
        Case 1:20-cv-02101-RDM Document 1 Filed 07/31/20 Page 6 of 12




instrumentalities to create multi-million dollar life insurance policies—not for the

benefit of the insureds or their families—but rather for the benefit of investors. Upon

information and belief, Coventry or a Coventry-related entity and/or other persons

or entities who lacked an insurable interest in Mr. Deckelbaum’s life and were

participating in a wager on his life and sought to profit from his death.        Upon

information and belief, persons who coordinated and associated with Coventry in

procuring the Policy include Ms. Lyon, one of the soliciting agents who signed the

Application, and her firm CBI Financial.

      24.    Upon information and belief, to disguise the true wagering nature of the

Policy, the stranger entities, acting together to generate the Policy, knowingly and

intentionally misrepresented material information and affirmatively concealed

material information from Protective Life so as to intentionally mislead and induce

Protective Life into issuing a policy that it otherwise would have rejected. Upon

information and belief, and among other things, this included:

   a. Falsely representing that the Trust was established for a legitimate purpose.

      Instead, upon information and belief, the Trust was established solely for the

      purpose of making an illegal wager on the life of Mr. Deckelbaum in violation

      of applicable Delaware law. The Trust furthered this unlawful scheme by (1)

      giving the appearance of a valid Delaware statutory trust and (2) acting as the

      owner and beneficiary of the Policy so as to conceal that the real owner in


                                           6
    Case 1:20-cv-02101-RDM Document 1 Filed 07/31/20 Page 7 of 12




   interest, the real beneficiary in interest, and the real payor of premiums was a

   stranger to Mr. Deckelbaum. In reality, the Trust was a sham, and the stranger

   entities acting together to generate the Policy concealed the truth from

   Protective Life.

b. Upon information and belief, the premiums were paid by Coventry and its

   associates pursuant to the terms of a non-recourse premium financing

   agreement. Upon information and belief, at no point did the Trust or Mr.

   Deckelbaum provide any of the ultimate funding for the premium payments,

   and this fact was intentionally withheld from Protective Life.

c. Falsely declaring in the Application that the Policy would be used for Mr.

   Deckelbaum’s “Estate Planning.” In fact, the Policy was never meant to serve

   as “Estate Planning” for Mr. Deckelbaum but was always intended to benefit

   stranger-investors who sought to use the Policy as an instrumentality to

   illegally wager on Mr. Deckelbaum’s life.

d. Falsely declaring in the Application that the “statements and answers made in

   all parts of this application [were] full, complete, and true to the best of my

   (our) knowledge and belief.” Instead, the stranger entities acting together to

   generate the Policy knew and intended for their statements, answers, and

   representations to be false and misleading, and otherwise concealed the truth

   from Protective Life.


                                       7
        Case 1:20-cv-02101-RDM Document 1 Filed 07/31/20 Page 8 of 12




      25.    Upon information and belief, as part of the illegal wagering scheme, the

stranger entities acting together to generate the Policy misrepresented and otherwise

concealed from Protective Life that, from the outset, the Policy was intended to be

transferred to a different owner with no insurable interest in the insured.

      26.    The identity of the true owner and beneficiary of the Policy was,

therefore, continually concealed from Protective Life.

                           FIRST CAUSE OF ACTION

 DECLARATORY JUDGMENT – ILLEGAL HUMAN LIFE WAGERING
                    CONTRACT

(AGAINST DEFENDANT WELLS FARGO BANK, N.A., AS SECURITIES
                    INTERMEDIARY)

      27.    Protective Life hereby incorporates by reference each and every

allegation contained in the preceding paragraphs as if set forth herein at length.

      28.    The Policy was applied for and signed in Delaware by a Delaware

statutory trust, as owner and beneficiary of the Policy. The Policy was issued for

delivery to that Delaware statotury Trust, as owner, care of its Delaware corporate

trustees at their address in Wilmngton, Delaware. The Policy was then delivered to

the trustee of the Trust, Wilmington Trust Company, a Delaware company with

offices in Wilmington, Delaware who formally accepted the Policy at its offices in

Wilmington, Delaware. The Policy is governed by Delaware law.




                                          8
        Case 1:20-cv-02101-RDM Document 1 Filed 07/31/20 Page 9 of 12




      29.    The Delaware Constitution provides that “[a]ll forms of gambling are

prohibited in this State except [those explicitly set forth in the statute].” Del. Const.

Art. II, § 17. Moreover, the Delaware Supreme Court has addressed the issues

associated with life insurance policies used to wager on the death of insureds and

has held that, under Delaware law, such policies are mere wagering contracts and

are void ab initio. PHL Variable Ins. Co. v. Price Dawe 2006 Ins. Trust, 28 A.3d

1059 (Del. 2011).

      30.    As set forth herein, the Policy was, from the outset, procured by third

parties and intended as a wager on the life of Mr. Deckelbaum. Whether Mr.

Deckelbaum knew the details of this scheme or his identity was merely used as an

instrumentality to procure the Policy, stranger investors were wagering on Mr.

Deckelbaum’s life and hoping to trigger a secondary market cash-in on the Policy’s

$2 million death benefit.

      31.    Accordingly, Protective Life seeks, and is entitled to, a declaratory

judgment that the Policy was an illegal wagering contract that violated the Delaware

Constitution and the public policy of Delaware, thus rendering the Policy void ab

initio, meaning that the Policy never came into existence.




                                           9
       Case 1:20-cv-02101-RDM Document 1 Filed 07/31/20 Page 10 of 12




                          SECOND CAUSE OF ACTION

   DECLARATORY JUDGMENT – LACK OF INSURABLE INTEREST

(AGAINST DEFENDANT WELLS FARGO BANK, N.A., AS SECURITIES
                    INTERMEDIARY)

      32.    Protective Life hereby incorporates by reference each and every

allegation contained in the preceding paragraphs as if set forth herein at length.

      33.    The Policy was intentionally structured to be a “trust-owned insurance

policy” as defined by Delaware’s insurable interest statute, 18 Del. C. § 2704(e)(4).

Because the Policy was delivered to the place of business of the trustee of the Trust,

Wilmington Trust Company, at its offices in Wilmington, Delaware, the existence of

an insurable interest “shall be governed by [Delaware’s insurable interest statute]

without regard to [the] insured’s state of residency or location.” 18 Del. C. §

2704(g).

      34.    Under Delaware law, a valid and legitimate insurance trust can have a

valid insurable interest in the life of the insured. See Del. C. § 2704(c)(5).

      35.    However, because the Trust was an illegitimate cover for the wager on

Mr. Deckelbaum’s life, the Trust lacked any insurable interest in the life of Mr.

Deckelbaum. Accordingly, no insurable interest existed at the time of issuance of

the Policy, and the Policy is void ab initio for lack of insurable interest.

      36.    Additionally, the Policy was applied for and issued at the behest of

individuals or entities—with no insurable interest in the life of the insured—who
                                           10
       Case 1:20-cv-02101-RDM Document 1 Filed 07/31/20 Page 11 of 12




procured the Policy for the purpose of benefitting stranger investors in the life

insurance secondary market. Accordingly, the Policy is void ab initio for lack of an

insurable interest.

      37.    Therefore, Protective Life seeks, and is entitled to, a declaratory

judgment that the Policy lacked insurable interest because it was procured by and

for the benefit of strangers without any insurable interest under Delaware law.

      38.    WHEREFORE, Protective Life respectfully requests the entry of an

Order by this Court as follows:

      A.     Declaring that the Policy is void ab initio due to it having been

procured as a wagering contract on the life of Mr. Deckelbaum;

      B.     Declaring that the Policy is void ab initio due to it having been

procured without a valid insurable interest at inception;

      C.     Declaring that because the Policy is void ab initio it never existed and

Protective Life need not pay the death benefit;

      D.     Declaring that because the Policy is void ab initio the Court will leave

the parties to this illegal contract as it finds them, thus permitting Protective Life to

retain the premiums paid on the Policy, or, in the alternative, declaring that

Protective Life may retain some of all of the premiums paid on the Policy to

effectuate an offset with respect to Protective Life’s costs and losses associated

with the Policy;


                                           11
       Case 1:20-cv-02101-RDM Document 1 Filed 07/31/20 Page 12 of 12




      E.       Awarding Protective Life attorneys’ fees and costs associated with

bringing this lawsuit, as determined by the Court; and

      F.       Awarding Protective Life any further relief this Court deems

appropriate.


      Dated: July 31, 2019              Respectfully submitted,


                                        /s/ Chad E. Kurtz
                                        COZEN O'CONNOR
                                        Chad E. Kurtz (ID No. 1016934)
                                        1200 19th Street, NW
                                        3rd Floor
                                        Washington, D.C. 20036

                                        Michael J. Miller (pro hac vice to be filed)
                                        Joseph Kelleher (pro hac vice to be filed)
                                        Chase A. Howard (pro hac vice to be filed)
                                        1650 Market St., Suite 2800
                                        Philadelphia, PA 19103
                                        Tel. (215) 665-2147

                                        Attorneys for Plaintiff,
                                        Protective Life Insurance Company




                                          12
